DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 01/19/2021. 
The status of the Claims is as follows:
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed after the mailing date of the Application on 12/21/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, 11, 12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viola (US 8556151).

Regarding Claim 1 Viola teaches a surgical stapler (100) for stapling the tissue of a patient, comprising: 
a handle (114); 
a shaft (120) extending from said handle (114); 
an end effector (140), comprising: 
a tissue compression surface (fig. 6); and 
an anvil (146) comprising staple forming pockets, wherein said anvil (146) is movable toward said tissue compression surface (Fig. 6) during a closing motion (Fig. 7a-7b); 
a motorized drive system (Col 4 lines 28-32; Col 7 lines 35-41) comprising a rotatable drive shaft (65, 150); 
an anvil closing system (148, 149) configured to move said anvil (146) through said closing motion, wherein said anvil closing system (148, 149) is operably coupled to said rotatable drive shaft (65, 150); and 
a propulsion system (126, 127, 128, 124) configured to translate said end effector (140) forward relative to the patient tissue during a propulsion motion, wherein said propulsion system  (126, 127, 128, 124) is operably coupled to said rotatable drive shaft (65, 150), and wherein said propulsion motion (D, B; Fig. 1) is transverse to said closing motion (Fig. 7a-7b).

Regarding Claim 2 Viola teaches the invention as described above. Viola further teaches wherein said end effector (140) further comprises a staple cartridge (144) including a plurality of staples 

Regarding Claim 3 Viola teaches the invention as described above. Viola further teaches wherein said end effector (140) further comprises an end effector axis (annotated Fig. 7b), and wherein said closing motion (fig. 7a-7b) is along said end effector axis (annotated Fig. 7b).

Regarding Claim 4 Viola teaches the invention as described above. Viola further teaches wherein said propulsion motion (Fig. 1) is transverse to said end effector axis (annotated Fig. 7b).

Regarding Claim 5 Viola teaches the invention as described above. Viola further teaches wherein said closing motion (Fig. 7a-7b) is linear.

Regarding Claim 6 Viola teaches the invention as described above. Viola further teaches wherein said propulsion motion (Fig. 1) is linear.

Regarding Claim 7 Viola teaches the invention as described above. Viola further teaches wherein said anvil closing system (148, 149) is configured to move said anvil (146) through an opening motion to move said anvil (146) away from said tissue compression surface. (Fig. 7a)

Regarding Claim 8 Viola teaches the invention as described above. Viola further teaches wherein said motorized drive system further comprises a synchronizing mechanism (125a, 155a) which repetitively sequences said closing motion and said propulsion motion. (Col 5 line 60-Col 6 line 10) 

Claim 11 Viola teaches the invention as described above. Viola further teaches wherein said anvil closing system (148, 149) comprises an anvil drive member (148), wherein said propulsion system (126, 127, 128, 124) comprises a tissue drive member (127), and wherein said anvil drive member (148) and said tissue drive member (127) extend into said shaft. (120)

Regarding Claim 12 Viola teaches a surgical instrument for treating the tissue of a patient, comprising: 
a handle (114); 
a shaft (120) extending from said handle (114); 
an end effector (140); 
a motorized drive system (Col 4 lines 28-32; Col 7 lines 35-41) comprising a rotatable drive shaft (65, 150) and a synchronizing mechanism (125a, 155a); 
a first drive system (148, 149) configured to perform a first end effector drive motion (anvil closing), wherein said first drive system (148, 149) is operably coupled to said rotatable drive shaft (65, 150); and 
a second drive system (126, 127, 128, 124) configured to perform a second end effector drive motion (propulsion motion), wherein said second drive system (126, 127, 128, 124) is operably coupled to said rotatable drive shaft (65, 150), wherein said synchronizing mechanism (125a, 155a) repetitively sequences (Col 5 line 60-Col 6 line 10) said first end effector drive motion (anvil closing) and said second end effector drive motion, and wherein said second end effector drive motion (propulsion motion) is transverse to said first end effector drive motion (anvil motion).

Regarding Claim 15 Viola teaches the invention as described above. Viola further teaches wherein said end effector (140) comprises a staple cartridge (144).

Claim 16 Viola teaches the invention as described above. Viola further teaches wherein said end effector (140) comprises: a tissue compression surface (Fig. 6); and an anvil (146) comprising staple forming pockets, wherein said anvil (146) is movable toward said tissue compression surface (Fig. 6) during a closing motion (Fig. 7a-7b).

Regarding Claim 17 Viola teaches the invention as described above. Viola further teaches wherein said first drive system (148, 149) comprises an anvil closing system configured to move said anvil (146) to provide said first end effector drive motion (anvil closing), and wherein said second drive system (126, 127, 128, 124) comprises a propulsion system configured to move said end effector (140) relative to the patient tissue to provide said second end effector drive motion (propulsion motion).

Regarding Claim 18 Viola teaches a surgical instrument for treating the tissue of a patient, comprising: 
a handle (114); 
a shaft (120) extending from said handle (114); 
an end effector (140); 
a motorized drive system (Col 4 lines 28-32; Col 7 lines 35-41); 
a first drive system (148, 149) configured to perform a first end effector drive motion (anvil closing), wherein said first drive system (148, 149) is operably coupled to said motorized drive system (Col 4 lines 28-32; Col 7 lines 35-41); 
a second drive system (126, 127, 128, 124) configured to perform a second end effector drive motion (propulsion motion), wherein said second drive system (126, 127, 128, 124) is operably coupled to said motorized drive system (Col 4 lines 28-32; Col 7 lines 35-41); and 
synchronizing means (125a, 155a) for repetitively sequencing said first end effector drive motion (anvil closing) and said second end effector drive motion (propulsion motion).

Regarding Claim 19 Viola teaches the invention as described above. Viola further teaches wherein said end effector (140) comprises a staple cartridge (144).

Regarding Claim 20 Viola teaches the invention as described above. Viola further teaches wherein said second end effector drive motion (propulsion motion) is transverse to said first end effector drive motion (anvil closing).

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/19/2021 with respect to the Finality of Office Action have been fully considered and are persuasive.  The Finality of the Office Action has been withdrawn. 

Applicant's arguments filed 08/03/2020 have been fully considered but they are not persuasive.

Applicant’s Argument: Viola does not teach the limitation: a propulsion system configured to translate the end effector forward relative to the patient tissue. 
Examiner’s Argument: The Examiner understands the common meaning for the word “propulsion” is driving forward, the common meaning for “translate” is moving from one place to another and the common meaning for the word “forward” is in the direction of travel or making progress. Where the Examiner understands the limitation to mean a driving forward system configured to move from one place to another, the end effector in the direction of travel/making progress relative to the patient tissue. The terms propulsion, translate and forward are not given a special meaning in the specification. Since the directional word “forward” isn’t defined and in 

Thus the Examiner interprets the articulation system and movement of Viola reads over the claimed limitation: a propulsion system configured to translate the end effector forward relative to the patient tissue.

    PNG
    media_image1.png
    583
    849
    media_image1.png
    Greyscale

Applicant’s Argument: Viola does not teach the synchronizing mechanism repeatedly sequences the first end effector drive motion and the second end effector drive motion, nor two drive systems that perform separate end effector drive motions and a sequencing mechanism to repetitively sequence the first drive motion second drive motion. 
Examiner’s Response: The Examiner understands a drive system to include a series of mechanical and/or electrical structures that operate together to perform a function. 
Viola teaches a first drive system: camming beam 148 and camming bars 149 that work together to perform a first end effector drive motion (anvil closing), and operably coupled to said rotatable drive shaft (65, 150) (Col 6 lines 36-67; Fig. 6)


Further, the Examiner understands the common meaning of “synchronizing” is cause to occur at the same time and the common meaning of the word “sequencing” is arranging in a particular order. 

Where the mechanism to cause the first (anvil closing) and second (propulsion) end effector drive motion to occur at the same time (synchronizing) is defined by the gear teeth (125a and 155a) that arranges the first (anvil closing) and second (propulsion) end effector drive motions in a particular order (sequencing; at the same time) where the meshing of the gear teeth (125a and 155a) translates rotation to the first end effector drive system (148, 149) to perform the first end effector drive motion (anvil closing) and the meshing of the gear teeth (125a and 155a) translates angular movement to the second end effector drive system  (126, 127, 128, 124) to perform the second end effector drive motion (propulsion). 

Allowable Subject Matter
Claims 9, 10, 13 and 14 are allowed.
The following is a statement of reasons for allowance:  

Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed synchronizing mechanism is configured to create a dwell between said closing motion and said propulsion motion as recited in Claims 9 and 13.



The Prior Art Viola for example, teaches a surgical stapler that includes a synchronizing mechanism however the Prior Art does not teach a synchronizing mechanism that creates a dwell or an opening motion between a closing and propulsion motion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731